Carro, J.,
dissents in a memorandum as follows: Were the record to support the conclusions drawn by the majority that the backup team had “probable cause” or “every reason” to believe that the defendant Castro was implicated in this drug transaction as a lookout and a guard [and that “in every instance” “the defendant escorted twenty-five to thirty people into the building and back out”], I would join in holding his seizure to have been reasonable. However, such is not the case. There was sparse testimony concerning the activities of defendant. It was never made clear how many persons he accompanied into the premises or how many persons he engaged in conversation — though it was established that he spoke to two of the undercover officers, who, regrettably, never appeared to clarify defendant’s *537role. The specific, articulable facts forming the justification for his seizure refer not to defendant but to another, the drug seller. The suspicion surrounding Castro arises from his being seen in the company of the seller in front of the premises in which the sale was scheduled to take place, his remaining in and about the premises for approximately one and three quarter hours, engaging various persons, including two undercover officers, in conversation, and accompanying various persons inside. No conversations were overheard, no weapon or “bulge” was seen, nor did the officers have any prior information concerning him. The premises involved is a typical multiple dwelling containing a store on street level with a separate door leading to the upstairs apartments, on a block consisting of such buildings. In this instance, the store housed a beer and soda distributorship, which was apparently open for business. This building had three adjacent doors: a large double door on the left (Door No. 1), behind which were stacked cases of beer and soda; Door No. 2, which leads to the office of the beer distributor; and Door No. 3, on the right, leading upstairs. During the time in question, both doors to the beer distributor were standing open, while Door No. 3, leading to the upstairs apartments, was closed. The seller and the undercover officers had entered Door No. 3. When the signal was given that the sale had been consummated, most of the 11 or 12 waiting officers rushed Door No. 3. Two of the officers rushed with guns drawn to Door No. 1, where the defendant was standing with two other men and ordered them to raise their hands over their heads and place them up against the wall, at which time Castro’s weapon became visible. The two men with Castro were unknown to the police; they may well have been customers of the beer distributor. No observations had been made of them and no contraband was found on them. There was no “probable cause” or “reasonable ground” to seize or search them. They were released, as Castro would have been had no contraband been found on his person. Regardless of the arguments now urged by the People, and adopted by the majority, that defendant was involved in the drug sale as a lookout and a guard, he has never been charged with “acting in concert” in the sale or with a conspiracy to sell. The subjective hunch of these officers was never supported by the testimony. The apparently simple solution would have been for the People to have produced the two undercover officers who spoke to the defendant and who should have been in a position to shed light on a possible connection between defendant and the drug sale. This was a “buy and bust” operation, where the sellers were immediately arrested, so that it would ordinarily be no longer necessary to protect their identity. Having failed to produce either them or an explanation for their nonappearance, and having failed to charge the defendant in connection with the sale, the People invite the inference that the connection may not exist. The defendant was not in the immediate area in which the drug sale and arrests were taking place. The police objective of securing the building could have been accomplished by continuing to observe defendant until the arrests were completed. Given the above analysis, I believe the Hearing Judge was correct in granting the motion to suppress evidence.